IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE

                           NOVEMBER 1999 SESSION


                                                        FILED
                                                            January 7, 2000
                                                      Cecil Crowson, Jr.
CHARLES C. GARY,                   )                Appellate Court Clerk
                                        M1998-00457-CCA-R3-CD
                                   )    C.C.A. NO. 01C01-9901-CR-00020
           Appellant,              )
                                   )    DAVIDSON COUNTY
VS.                                )
                                   )    HON. CHERYL A. BLACKBURN,
STATE OF TENNESSEE,                )    JUDGE
                                   )
           Appellee.               )    (Post-conviction)



FOR THE APPELLANT:                      FOR THE APPELLEE:


JEFRE S. GOLDTRAP                       PAUL G. SUMMERS
207 Third Ave. N.                       Attorney General & Reporter
P.O. Box 190599
Nashville, TN 37219-0599                KIM R. HELPER
                                        Asst. Attorney General
                                        425 Fifth Ave., N.
                                        Nashville, TN 37243

                                        VICTOR S. JOHNSON III
                                        District Attorney General

                                        ROGER MOORE
                                        GRADY MOORE
                                        Asst. District Attorneys General
                                        Washington Sq., Suite 500
                                        222 Second Ave., N.
                                        Nashville, TN 37201-1649




ORDER FILED:____________________



AFFIRMED PURSUANT TO RULE 20


JOHN H. PEAY,
Judge
                                        ORDER


              The petitioner was convicted in 1972 of accessory before and after the fact

of armed robbery, and sentenced to ten years incarceration. After serving approximately
two years of his sentence, petitioner escaped. He was subsequently convicted of state

and federal charges in Missouri. He was released from custody on these subsequent

convictions in 1988; he was not arrested on the escape charge until 1997. Petitioner pled
guilty, accepting a one year sentence consecutive to the time remaining on his original

ten year sentence. Petitioner then filed for post-conviction relief, alleging that his guilty

plea was constitutionally infirm because it resulted from ineffective assistance of counsel.

After a hearing, the trial court denied relief, and this appeal followed. Upon our review

of the record, we affirm the action of the trial court pursuant to Rule 20 of this Court.



              Petitioner alleges that his trial counsel was ineffective in failing to tell him

that the jury could set the sentence for escape; failing to inform him of the sentence he

faced by pleading guilty; failing to advise him correctly about his parole eligibility on the
ten year sentence; and failing to advise him that he had the right to appeal the trial court's
denial of his motion to dismiss while proceeding to trial. The trial court heard proof on

these allegations from both petitioner and his trial lawyer. Also introduced at the post-
conviction hearing were the transcript of the guilty plea; the petitioner's written plea of
guilty; and the judgment form. Upon reviewing the evidence, the trial court denied relief,

finding that the petitioner had been advised at his guilty plea hearing of the jury's right to
set the punishment for escape; that he did know of the sentence he would receive upon
pleading guilty; that his lawyer did not misadvise him regarding his ten year sentence;

and that he did know of his right to appeal the court's denial of his motion to dismiss.


              The evidence does not preponderate against these findings. Since the
action was taken in a proceeding without a jury and was not a determination of guilt, and

because no error of law requiring a reversal of the trial court's action is apparent on the

record, we affirm the trial court's action in accordance with Rule 20 of the Court of


                                              2
Criminal Appeals of Tennessee.



            It is so ordered.


                                     _________________________________
                                     JOHN H. PEAY, Judge



CONCUR:


______________________________
GARY R. WADE, Presiding Judge



______________________________
NORMA M. OGLE, Judge




                                 3